Case 1:19-cr-00817-LAK Document 19 Filed 03/25/20 Page 1 of1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew ’s Plaza
New York, New York 10007

March 25, 2020
BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Mario Delgado, 19 Cr. 817 (LAK)

Dear Judge Crotty:

The Government respectfully writes to clarify the parties’ understanding that the next
conference in this case is set for April 22, 2020. The Government has conferred with Daniel
Parker, Esg., counsel to Mr. Delgado, and confirmed that to the extent the Court had only intended
to adjourn the March 26, 2020 status conference for co-defendant Daniel Cuevas, Mr. Delgado
now seeks such an adjournment as well. The Government joins in this application.

Time is already excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h\(7)(A), in the
interest of justice, with respect to Mr. Cuevas’s application. The parties ask that the Court similarly
exclude time with respect to Mr. Delgado.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

by: _/s/
Celia V. Cohen
Assistant United States Attorney
(212) 637-2466
